Citation Nr: 0531510	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-14 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a chronic low back 
disorder to include degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had active service from November 1968 to October 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Anchorage, Alaska, Regional Office (RO) which determined that 
new and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for a 
chronic low back disorder.  In September 2004, the Board 
determined that new and material evidence had been received 
to reopen the veteran's claim for a chronic low back disorder 
and remanded the claim to the RO for additional action.  

For the reasons and bases addressed below, service connection 
for chronic lumbosacral spine degenerative changes including 
degenerative joint disease is GRANTED.  


FINDINGS OF FACT

1.  The veteran participated in combat in the Republic of 
Vietnam.  

2.  Chronic lumbosacral spine degenerative changes including 
degenerative joint disease have been shown to have originated 
during the veteran's wartime service.  


CONCLUSION OF LAW

Chronic lumbosacral spine degenerative changes including 
degenerative joint disease were incurred during wartime 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.303 
(2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claim, the Board 
observes that the RO issued VCAA notices to the veteran in 
June 2001, November 2001, April 2002, November 2003, and 
November 2004 which informed him of the evidence needed to 
support his claim of entitlement to service connection; what 
actions he needed to undertake; and how the VA would assist 
him in developing his claim.  The June 2001, November 2001, 
and April 2002 VCAA notices were issued prior to the November 
2002 rating determination from which the instant appeal 
arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran has been 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  The veteran was 
scheduled for a February 2005 VA examination for compensation 
purposes in accordance with the Board's September 2004 remand 
instructions.  The veteran unfortunately failed to report for 
the scheduled examination.  No good cause was presented for 
his failure to appear.  Where entitlement to a benefit cannot 
be established without a current VA examination or 
reexamination and a veteran without good cause fails to 
report for examination, his reopened claim for a benefit 
previously disallowed will be denied.  38 C.F.R. § 3.655 
(2005).  As discussed below, the veteran's entitlement to 
service connection for a chronic low back disorder may be 
established without a reexamination and the provisions of 38 
C.F.R. § 3.655 (2005) are not for application.  

In May 2004, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  The 
hearing transcript is of record.  There remains no issue as 
to the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2005).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Therefore, the Board finds that the VA has 
satisfied its duty to notify and the duty to assist pursuant 
to the VCAA.  See 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 
C.F.R. §§ 3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2205).  
Given the favorable resolution below, the Board finds that 
appellate review of the veteran's claim of entitlement to 
service connection would not constitute prejudicial error.  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

The veteran's service medical records indicate that he was 
seen on several occasions for low back complaints.  A 
February 1969 Marine Corps treatment entry states that the 
veteran complained of back pain.  No diagnosis was advanced 
at that time.  Naval treatment entries dated in August 1969 
convey that the veteran complained of right-sided low back 
pain.  The veteran's history of back pain since February 1969 
was noted.  Treating medical personnel observed right lumbar 
paravertebral muscle spasm.  Contemporaneous X-ray studies of 
the lumbar spine revealed a severely underdeveloped L4 
transverse process and no other abnormalities.  An impression 
of lumbar muscle strain was advanced.  At the veteran's 
October 1970 physical examination for service separation, the 
examiner identified no spinal or back abnormalities.  

The veteran's service personnel records indicate that he 
served as a rifleman and machine gunner with the Marine Corps 
in the Republic of Vietnam.  Service connection is currently 
in effect for post-traumatic stress disorder evaluated as 100 
percent disabling based upon the veteran's significant combat 
experiences in the Republic of Vietnam.  

A November 1984 physical evaluation from Wayne P. Lowe, M.D., 
states that the veteran complained of low back pain.  He 
reported that he experienced chronic low back pain since the 
age of 12.  An impression of "low back pain, long-standing 
since 12 years of age" was advanced.  X-ray studies of the 
lumbar spine dated in November 1984 from Owen Martin, M.D., 
revealed no significant abnormalities.  

A June 1986 personality and cognitive evaluation from Jeffrey 
R. Cram, Ph.D., relates that the veteran complained of low 
back pain.  The veteran reported that he took 
over-the-counter medications for his chronic low back pain 

VA chest X-ray studies dated in June 2000 revealed findings 
consistent with minor thoracic spine degenerative changes and 
thoracic kyphosis.  A June 2000 VA treatment record states 
that an assessment of lumbar spine arthritis and slight 
spinal kyphosis was advanced.  

An October 2000 VA hospital summary indicates that the 
veteran was diagnosed with "chronic intermittent lumbar 
spine pain."  VA clinical documentation dated in January and 
February 2001 states that the veteran was involved in a 
January 2001 motor vehicle accident and sprained his back.  

A February 2001 physical evaluation from Ernest J. Meinhardt, 
M.D., reports that the veteran complained of chronic low back 
pain.  The veteran was diagnosed with multiple joint 
osteoarthritis.  X-ray studies of the lumbar spine dated in 
February 2001 from George H. Ladyman, M.D., revealed findings 
consistent with degenerative disc disease and degenerative 
joint disease.  

In a December 2001 written statement, the veteran related 
that he initially experienced chronic low back pain while in 
the Republic of Vietnam.  He indicated that he had 
self-medicated himself with alcohol and cocaine following 
service separation due, in part, to his chronic low back 
pain.  

An undated written statement from Chris Hogan, D.C., received 
in May 2002 notes that the veteran presented a history of 
serving as a combat infantry machine gunner in Vietnam and 
initially experiencing chronic low back pain while in that 
country.  Dr. Hogan indicated that the veteran was 
"suffering from long-standing arthritic disease affecting 
his lumbar spine."  The doctor opined that:  

It is of my medical opinion that the 
stresses put on his spine during the 
Vietnam War, fighting on the front lines, 
going through constant repetitive 
traumas/stress affecting his back is the 
cause of his current condition.  

At an August 2002 VA examination for compensation purposes, 
the veteran complained of chronic low back pain.  The 
veteran's inservice history of low back pain and February 
2001 "sprained back" were noted.  Contemporaneous X-ray 
studies of the lumbosacral spine revealed findings consistent 
with lumbar spine spondylosis, possible lumbar spine 
degenerative disc disease, and probable lumbosacral spine 
degenerative joint disease.  The examiner commented that: 

Physical exam shows nearly normal back.  
X-ray studies show some minor changes 
possibly arthritis.  Patient probably had 
acute muscle strain.  

In his October 2003 Appeal to the Board (VA Form 9), the 
veteran related that he had served as a Marine infantryman in 
the Republic of Vietnam; carried between 80 and 90 pounds of 
equipment and ammunition while on combat patrols; and had 
been initially treated for chronic low back pain in Vietnam.  
He denied having sustained any post-service back injury.  

At the May 2004 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the veteran testified that he served 
as a Marine Corps rifleman while in the Republic of Vietnam.  
He initially experienced chronic low back pain during his 
wartime service which continued to the present time.  The 
veteran stated that he was required to carry significant 
amounts of ammunition and supplies while on combat patrols in 
the countryside.  The material could have weighed over 100 
pounds.   

The veteran has testified on appeal that he initially 
sustained a chronic lumbosacral spine disability as the 
result of the heavy weight which he was regularly required to 
carry during combat while a Marine Corps infantryman in the 
Republic of Vietnam.  The veteran's service medical records 
show that he was treated for chronic low back pain and lumbar 
muscle strain.  Dr. Hogan opined that the veteran exhibited a 
"long-standing" lumbar spine arthritic disability as the 
result of his combat-related "constant repetitive 
traumas/stress affecting his back."  The Board finds the 
veteran's statements as to his alleged inservice low back 
injury to be consistent with the circumstances, conditions, 
and hardships of his service in Southeast Asia.  Upon 
application of 38 U.S.C.A. § 1154(b) (West 2002) and 
resolution of every reasonable doubt in favor of the veteran, 
the Board concludes that service 


connection is now warranted for chronic lumbosacral spine 
degenerative changes including degenerative joint disease.  

ORDER

Service connection for residuals of low back trauma including 
degenerative joint disease is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


